Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.		Claims 1-20 are allowed.
Reasons for Allowance
2.		The following is an examiner’s statement of reasons for allowance: the closest prior art of Turkelson et al. Pub.No: US 20200210768 A1 relates to computer vision and, more specifically, to training data acquisition for computer vision models. Further Turkelson teaches “a feature extraction process may use deep learning processing to extract features from an image. For example, a deep convolution neural network (CNN), trained on a large set of training data (e.g., the AlexNet architecture, which includes 5 convolutional layers and 3 fully connected layers, trained using the ImageNet dataset) may be used to extract features from an image. In some embodiments, to perform feature extraction, a pre-trained machine learning model may be obtained, which may be used for performing feature extraction for images from a set of images”, in [0022]. 

 Turkelson failed to teach or suggest for obtaining image data of a product using a plurality of cameras, or depth cameras, the image data including a plurality of image frames and being captured while the product is moving in one or more dimensions; associating a product identifier for the product with each of the plurality of image frames; detecting a bounding box for the product in each of the plurality of image frames;
using a bounding box smoothing algorithm to smooth the bounding box detections temporally; identifying a segmentation mask for the product in each bounding box; optimizing the segmentation masks for the product to generate an optimized set of segmentation masks for the product;
training a machine learning model with the optimized set of segmentation masks; generating, using the machine learning model, a set of further-optimized segmentation masks for the product using the plurality of image frames as input, the set of further-optimized segmentation masks comprising a further-optimized segmentation mask for each bounding box and image frame of the plurality of image frames; and storing each further-optimized segmentation mask with a corresponding image frame of the plurality of image frames and the product identifier for the product as a training examples for a product recognition model. As cited in independent claims 1, 8 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/ALI BAYAT/Primary Examiner, Art Unit 2664